Order entered August 18, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00342-CV

                           KATHY A. LAWS, Appellant

                                          V.

JAMES ROBERSON D/B/A/ ROBERSON'S REMODELING & ROOFING,
                         Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-02780-D

                                       ORDER

      The clerk’s record in this case is overdue. By postcard dated May 15, 2020,

we notified the Dallas County Clerk that the clerk’s record was overdue. We

directed the Dallas County Clerk to file the clerk’s record within thirty days. To

date, the clerk’s record has not been filed.

      Accordingly, this Court ORDERS the Dallas County Clerk to file, within

FIFTEEN DAYS of the date of this order, either the clerk’s record or written

verification that appellant has been found to be not entitled to proceed without
payment of costs and has not paid for or made arrangements to pay for the record.

We notify appellant that if we receive verification she is not entitled to proceed

without payment of costs and has not paid for or made arrangements to pay for the

record, we will, without further notice, dismiss the appeal. See TEX. R. APP. P.

37.3(b).

      We DIRECT the Clerk of the Court to send a copy of this order to:

      John F. Warren
      Dallas County Clerk

      All parties


                                            /s/   KEN MOLBERG
                                                  JUSTICE